August 6, 1976



The Honorable Ben Ramsey             Opinion No. R-858
Chairman
Railroad Commission of Texas         Re: Whether the Railroad
P. 0. Box 12967                      Commission may issue
Austin, Texas   78711                declaratory rulings without
                                     hearing and notice under
                                     the Administrative Pro-
                                     cedure and Texas Register
                                     Act.

Dear Mr. Ramsey:

      you have requested our opinion regarding the authority
of the.Railroad Commission to issue formal declaratory rulings
without notice and hearing under the Administrative Procedure
and Texas Register Act, article 6252-13a, V.T.C.S.   The
statute, which was effective on January 1, 1976, requires
.a11 administrative agencies to follow a detailed notice and
hearing procedure "prior to the adoption of any rule."
Sec. 5. A "rule" is defined as:

          [A]ny agency statement of general appli-
          cability that implements, interprets,
          or prescribes law or po$icy, o,r describes
          the procedure or practice requirements of
          an agency. The term includes the amend-
          ment or repeal of a prior rule but does
          not include statements concerning only the
          internal management or organization of any
          agency and not affecting private rights
          or procedures.   Sec. 3(7).

      You state that the Railroad Commission has been asked
to issue a formal written ruling regarding the following tariff
p5ovision, previously adopted by formal order of the Commis-
sxon:




                          p. 3620
         The Honorable Ben Ramsey - page 2 (H-858)



                   When the shortest highway route between
                   noints. as herein above provided, is
                   not
                   -    traversable or practical to use, then
                   the highway mileage shall be computed on
                   the basis of the mileage from origin to
                   destination over the routes used,
                   computed from map attached to the mileage
                   guide referred to~herein.   When rates
                   are assessed under the provision of this
                   note, freight bill or invoice rendered shall
                   contain a statement explaining why the
                   short route cannot be used. Railroad
                   Commission of Texas Motor Freight Commodity
                   Tariff No. 7-M, Item 25, Note l-(a).
                    (Emphasis added).
     /   The request inquires whether or not distance computations
         should be made utilizing the shortest highway route between
.-       points when that route is not available to carriers because
         certain bridges on that route are subject to weight limits
         of 21,000 pounds.

              Rssentially, the request requires a formal ruling as to
         whether "not . . . practical to use" includes a situation in
         which the vehicle is prohibited from using the shortest route
         by virtue of its weight.   We believe that such a ruling would
         be embraced within the definition of "rule" in section 3(7),
         since it would apply generally to all vehicles whose weight
         exceeded the maximum weight limits on any particular "shortest
         route," and since it would "interpret" a previously adopted
         Commission order.   Thus, in our opinion, the Commission
         would be required, before issuing such a ruling, to comply
         with 'the procedures outlined in section 5 of a,ticle 6252-13a.

                               SUMMARY

                   The Railroad Commission is required to
                   comply with the notice and hearing
                   procedures of article 6252-13a, V.T.C.S.,




                                    p. 3621
         The Honorable   Ben Ramsey - page 3   (H-858)



                     in order to issue a formal declaratory
                     ruling which requires an interpretation
                     of a previously adopted Commission rule.

                                         Very truly yours,




                                         Attorney General of Texas

         APPROVED:




    i,.
.~...
   .-..~Opinion:.Committee
    -.
         'jwb




                                     p. 3622